 Case 2:21-cv-04509-JFW-KES Document 15-6 Filed 08/02/21 Page 1 of 3 Page ID #:106



 1   Chris J. Zhen (SBN 275575)
 2   Phone: (213) 935-0715
     Email: chris.zhen@zhenlawfirm.com
 3
     Hogan Ganschow (SBN 256137)
 4   Phone: (805) 453-4435
 5   Email: hogan.ganschow@zhenlawfirm.com
     Zhen Law Firm
 6
     5670 Wilshire Blvd, Suite 1800
 7   Los Angeles, CA 90036
 8
     Attorneys for Plaintiff
 9
     DIGITAL MARKETING ADVISORS
10

11

12
                   IN THE UNITED STATES DISTRICT COURT
13

14
                FOR THE CENTRAL DISTRICT OF CALIFORNIA
15

16
                              WESTERN DIVISION
17

18

19

20

21   DIGITAL MARKETING ADVISORS,          Case No.: 2:21-cv-04509-JFW-KES
22              Plaintiff,
23                                        DECLARATION OF ZACHARY
     vs.                                  URBINA IN SUPPORT OF
24
                                          MOTION FOR ORDER
25   KALYSTA MALLORY,
                                          AUTHORIZING ALTERNATIVE
26
                Defendant.                SERVICE
27

28


     -1-
     DECLARATION OF ZACHARY URBINA


                                    EXHIBIT 6
                                      - 22 -
 Case 2:21-cv-04509-JFW-KES Document 15-6 Filed 08/02/21 Page 2 of 3 Page ID #:107



 1            DECLARATION OF ZACHARY URBINA IN SUPPORT OF
 2
       MOTION FOR ORDER AUTHORIZING ALTERNATIVE SERVICE
 3

 4       I, Zachary Urbina, declare as follows:
 5
         1.     I am the founder and owner of Digital Marketing Advisors, the
 6

 7       Plaintiff of this suit. I make this declaration of my personal knowledge of the
 8
         matters set forth below, and if called as a witness, I could and would testify
 9

10       competently thereto.
11
         2.     I submit this Declaration in support of the Motion for Order
12

13       Authorizing Alternative Service including email service on Defendant
14
         Kalysta Mallory (Ms. Mallory).
15

16
         3.     My company Digital Marketing Advisors entered into a Content
17       Creator Agreement on June 15, 2020 with Ms. Mallory (see EXHIBIT 2),
18
         and she provided her email address m               a@gmail.com for us to
19

20       communicate with each other.
21
         4.     I sent and received email communications from Ms. Mallory through
22

23       the email listed above. The most recent email communication was on June
24
         15, 2020. A true and correct redacted copy of the email showing Ms.
25

26       Mallory’s email as m              a@gmail.com is attached as EXHIBIT 7.
27
         The above email was sent from an email address using a fictitious business
28
         name “Zachary Elliot” that I own.
     -2-
     DECLARATION OF ZACHARY URBINA


                                       EXHIBIT 6
                                         - 23 -
 Case 2:21-cv-04509-JFW-KES Document 15-6 Filed 08/02/21 Page 3 of 3 Page ID #:108



 1         5.     I respectfully request that the Court grant the motion to serve Ms.
 2
           Mallory using alternative service including email.
 3

 4         I declare under penalty of perjury under the laws of the United States of
 5
     America that the foregoing is true and correct.
 6

 7         Executed on this 2nd day of August 2021 in Los Angeles, California.
 8

 9                                   By:
10                                           Zachary Urbina
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     -3-
     DECLARATION OF ZACHARY URBINA


                                           EXHIBIT 6
                                             - 24 -
